PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Veeramani et al.
Application No. 15/474,587
Filed: 30 Mar 2017
For: DATA PROCESSING OFFLOAD
:
:
:	DECISION ON PETITION
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed December 31, 2020, to revive the above-identified application.

The petition is GRANTED. 

This application became abandoned for a failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the payment of the issue fee, as required by the Notice Requiring Inventor’s Oath or Declaration mailed February 20, 2020.  The date the issue fee payment was received on May 20, 2020.  Accordingly, the date of abandonment of this application is May 21, 2020.  The Notice of Abandonment was mailed on June 23, 2020.
    
The renewed petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form of the Substitute Statement under 37 CFR 1.64 for Inventors Karthik Veeramani, Chris Pavlas, Ujwai Paidipathi and Prakash N. Iyer and Rajneesh Chowdhury, (2) the petition fee of $2000, (previously filed on July 23, 2020), and (3) an adequate statement of unintentional delay.  

As the Power of Attorney was only recently given to the petitioner, it is not apparent whether the statement of unintentional delay was signed by a person who would have been in a position of knowing that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.  Nevertheless, in accordance with 37 CFR 11.18, the statement is accepted as constituting a certification of unintentional delay.  However, in the event that petitioner has no knowledge that the delay was unintentional, petitioner must make such an inquiry to ascertain that, in fact, the delay was unintentional.  If petitioner discovers that the delay was intentional, petitioner must notify the Office.

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309. Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.

The application will remain in the Petition Office to process the Petition to Withdraw from Issue under 37 CFR 1.313(c).  Therefore, this application would be referred to Technology Center AU 2453 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114. 
 

/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET